DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1A, 2C, 3F, 4H, and 5K in the reply filed on 12/13/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
As indicated in the attached Interview Summary, Claims 8, 10-11, 16, and 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Furthermore, Claims 3 and 14 are also withdrawn, as being drawn to a nonelected species (1B), whereas applicant elected 1A.
Election was made without traverse in the reply filed on 12/13/2021.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Kalfas et al (US Pub No. 20050228326), Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).

In regard to Claim 1, Morgan et al disclose a load sensing assembly for a spinal implant, the load sensing assembly comprising: 
a set screw (Figure 7, not labelled) with a first end of the set screw toward a second end of the set screw, wherein the second end of the set screw is configured to engage with an anchoring member 214, best seen in Figure 7; 
an antenna 130, best seen in Figure 4 (0039, 0044); 
an integrated circuit 40, 100 in communication with the antenna, best seen in Figure 4 (0005); and 
a plurality of sensors (0006, 0011, 0028) i.e. strain gauge 50 in connection with the integrated circuit, best seen in Figure 4 and 7  (abst, 0008, 0012, 0028, 0029, 0032, 0034, 0035, 0040, 0043, 0045, 0053, 0056, 0061).
However, Morgan et al do not expressly disclose the set screw having a central opening that extends from a first end of the set screw toward a second end of the set screw, the integrated circuit is positioned within the central opening of the set screw and the sensors 
It is noted that Morgan et al disclose that strain gauge sensor 50 and microchip 40 may be located anywhere (0028, 0036).  Figure 7 shows both the sensor and microchip positioned within pedicle screw 210/anchoring member 214 (0053).  Morgan et al also disclose the strain gauge sensor and microchip connected together, best seen in Figure 7 (0032).  Thus, Morgan et al suggest variability in the location of the strain gauge and integrated circuit.

Kalfas et al teach that it is well-known in the art to provide a pedicle screw assembly comprising set screw 116 having a central opening that extends from a first end of the set screw toward a second end of the set screw, the set screw engaged with anchoring member 114 of analogous pedicle screw 110, as a well-known and effective configuration to secure a spinal implant, best seen in Figure 1A-1B (0057).
Hunter teach that it is well-known in the art to provide strain gauges on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which a plurality of strain gauges 8 are positioned, best seen in Figure 4-6 and 7 (0061, 0063, 0064-0070, 0076), as well as a microchip, i.e. NFC chip 8a, best seen in Figure 3b (0070 – edges of NFC bonded against the wall of conical hole), to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress.


Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al such that the set screw has a central opening that extends from a first end of the set screw toward a second end of the set screw, as taught by Kalfas et al, to provide a well-known and an equally as effective configuration for the pedicle screw assembly of Morgan et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Kalfas et al such that the integrated circuit is positioned within the central opening of the set screw and the plurality of strain gauges are located within the central opening of the set screw in proximity to the second end of the set screw, as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.

7. Morgan et al in combination with Kalfas et al disclose the load sensing assembly of claim 1, wherein the strain gauge is configured to measure a force between the set screw of Kalfas et al and a longitudinal member, i.e. rod 114 of Kalfas et al, when the set screw is engaged with the anchoring member, best seen in Figure 1A-1B of Kalfas et al.


2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Kalfas et al, Hunter, and Demeocq as applied to claim 1 above, and further in view of Lin (US Pat No. 9711840).
Morgan et al in combination with Kalfas et al, Hunter, and Demeocq do not expressly disclose the antenna comprises an opening therethrough, wherein the antenna circumferentially surrounds at least a portion of the set screw. 
Lin teach that it is well-known in the art to provide an antenna structure 100 with an opening 104, 108 therethrough, wherein the antenna circumferentially surrounds at least a portion of screw 206, to provide an effective antenna configuration for the desired purpose that requires a screw, best seen in Figure 2A (Col.3: 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Kalfas et al, Hunter, and Demeocq such that the antenna comprises an opening therethrough, wherein the antenna circumferentially surrounds at least a portion of the set screw, as taught by Lin, to provide an effective antenna for use with the set screw of Morgan et al as modified above in the spinal implant.


Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Kalfas et al, Hunter, and Demeocq as applied to claim 1 above, and further in view of Stein et al (US Pub No. 20110319755).

Stein et al teach that it is well-known in the art to provide an analogous load sensing assembly comprising:
4. an electronics components 1616 with top, bottom, and one or more electrical circuits 1610, best seen in Figure 22 (0215, 0233). 
6. The load sensing assembly of claim 4, wherein a sensor 2002 is operably connected to the bottom surface of the electronics component 1616, wherein the location of “bottom” is relative, best seen in Figure 22.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Kalfas et al, Hunter, and Demeocq such that there is included an electronics component with the integrated circuit of Morgan et al positioned on the top surface of the electronics component and plurality of sensors or the strain gauge of Morgan et al is positioned on the bottom surface of the electronics component, as taught by Stein et al, to provide an effective configuration for the layered construction of the load sensing assembly such that the electronics are protected from the force that is to be exerted and measured by the strain gauge.
5. Morgan et al disclose the load sensing assembly of claim 4, wherein the plurality of sensors 50 comprise at least one of strain gauges, impedance sensors, pressure sensors, and capacitive sensors (0006, 0011, 0012, 0028). 
s 12 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al (US Pub No. 20060052782) in view of Stein et al (US Pub No. 20110319755).

In regard to Claim 12, Morgan et al disclose a load sensing assembly for a spinal implant, the load sensing assembly comprising: 
an antenna 130, best seen in Figure 4 (0039, 0044); 
an integrated circuit 40, 100 in communication with the antenna, best seen in Figure 4 (0005); and 
a plurality of sensors (0006, 0011, 0028), i.e. strain gauges 50 in communication with the integrated circuit, best seen in Figure 4 and 7  (abst, 0008, 0012, 0028, 0029, 0032, 0034, 0035, 0040, 0043, 0045, 0053, 0056, 0061),  wherein the strain gauge is configured to measure a force between the implant 210 and a longitudinal member 216, best seen in Figure 7 (0053).
However, Morgan et al do not expressly disclose an electronics component comprising one or more electrical circuits, wherein the electronics component is operably connected to the antenna and the integrated circuit.
Stein et al teach that it is well-known in the art to provide an analogous load sensing assembly comprising: an electronics component 1612 comprising one or more electrical circuits 1610, wherein the electronics component is operably connected to the antenna 1614 and a third circuit (another 1610), best seen in Figure 22 (0215, 0233), as an effective configuration for the layered construction of the load sensing assembly
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al such that there is included an electronics component comprising 

15. Morgan et al disclose the load sensing assembly of claim 12, wherein the plurality of sensors 50 comprise at least one of strain gauges, impedance sensors, pressure sensors, and capacitive sensors (0006, 0011, 0012, 0028).


Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Stein et al as applied to claim 12 above, and further in view of Lin (US Pat No. 9711840).
Morgan et al in combination with Stein et al do not expressly disclose the antenna circumferentially surrounds at least a portion of the set screw or a pedicle screw. 
Lin teach that it is well-known in the art to provide an antenna structure 100 with an opening 104, 108 therethrough, wherein the antenna circumferentially surrounds at least a portion of screw 206, to provide an effective antenna configuration for the desired purpose that requires a screw, best seen in Figure 2A (Col.3: 13-28).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Morgan et al as modified by Stein et al such that the antenna circumferentially 
Further, the office takes Official Notice that the antenna comprises a radio frequency identification coil as a conventional, well-known and understood embodiment of antenna technology.  For example, see Demeocq (0058) or Sweitzer et al (0011).


Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al in view of Stein et al as applied to claim 12 above, and further in view of Kalfas et al, Hunter (US Pub No. 20170196508), and Demeocq (US Pub No. 20180195547).
Morgan et al in combination with Stein et al do not disclose the plurality of sensors are circumferentially arranged around an outer portion of a central opening of a set screw. 
Kalfas et al teach that it is well-known in the art to provide a pedicle screw assembly comprising set screw 116 having a central opening that extends from a first end of the set screw toward a second end of the set screw, the set screw engaged with anchoring member 114 of analogous pedicle screw 110, as a well-known and effective configuration to secure a spinal implant, best seen in Figure 1A-1B (0057).
Hunter teach that it is well-known in the art to provide strain gauges and associated elements on any part of a spinal implant including the top portion of a pedicle screw assembly for the desired monitoring, best seen in Figure 11C-D (0077-0078).
Demeocq teach that it is well-known in the art to provide an analogous screw 1 comprising a central opening 10 in which strain gauges 8 are positioned, best seen in Figure 4-6 
Demeocq also teaches the plurality of sensors 12b,d are circumferentially arranged around an outer portion of a central opening of the screw, best seen in Figure 5.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Stein et al such that the set screw has a central opening that extends from a first end of the set screw toward a second end of the set screw, as taught by Kalfas et al, to provide a well-known and an equally as effective configuration for the pedicle screw assembly of Morgan et al.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Morgan et al as modified by Stein et al and Kalfas et al such that the plurality of sensors are circumferentially arranged around an outer portion of a central opening of a set screw, as taught by the combination of Hunter (for spinal implants) and Demeocq, to provide advantages such as amplification of the deformation experienced by the strain gauges when subject to stress, as taught by Demeocq.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791